Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14498 Filed 08/17/21 Page 1 of 33




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
 Natalie James, et al.,

         Plaintiffs,

 v.                                             Case No. 18-13601

 Detroit Property Exchange, et al.,             Sean F. Cox
                                                United States District Court Judge
       Defendants.
 ______________________________/


                              OPINION & ORDER
             DENYING PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

         In this action, Plaintiffs assert claims under the federal Truth in Lending Act and Home

 Ownership Equity Protection Act, against Defendant Michael Kelly, another individual, thirty-

 four different Defendant entities that Kelly owns, and twenty “John Doe” Defendants that have

 not been identified. The matter is currently before the Court on Plaintiffs’ Motion for Class

 Certification. The parties have briefed the issues and the Court heard oral argument on July 15,

 2021.

         As explained below, the Court shall deny motion because the commonality and typicality

 requirements of Fed. R. Civ. P. 23(a) are not met in this case. In addition, Plaintiffs have also

 failed to show that the requirements of Fed. R. Civ. P. 23(b)(2) are met. The Court declines to

 certify a mandatory class under Fed. R. Civ. P. 23(b)(2) under the circumstances presented here,

 where this Court has already had an evidentiary hearing during which members of the putative

 class testified that they did not wish to participate in this case. This Court also declines to certify

 an “opt-in” class under Fed. R. Civ. P. 23(b)(3) because the predominance and superiority

 requirements of the rule are not met.
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14499 Filed 08/17/21 Page 2 of 33




                                        BACKGROUND

 A.     Procedural Background

        Acting through counsel, three individuals filed this putative class action as named

 plaintiffs, asserting claims against five named Defendants, on November 19, 2018.

        The action is in federal court based upon federal-question jurisdiction. This Court

 declined to exercise supplemental jurisdiction over any state-law claims. (See ECF No. 85).1

        On March 11, 2019, Plaintiffs filed a motion alleging that Defendants were having

 improper communications with putative class members and seeking relief from the Court. (ECF

 No. 27). There was extensive briefing, and this Court held an evidentiary hearing over the

 course of two days, during which some named Plaintiffs and members of the putative class

 testified. On July 11, 2019, this Court issued an Opinion and Order (ECF No. 66) wherein it

 granted Plaintiffs’ motion in part. This Court imposed some restrictions on future

 communications with the putative class members, ordered that a curative notice be sent to

 putative class members, and putative class members were given the opportunity to invalidate

 release agreements they had entered into with Defendants.

        Some putative class members chose to invalidate the release agreements they had entered

 into with Defendants, while others chose not to do so, and this case continued.

        On August 10, 2020, this Court issued an Opinion and Order wherein it denied the

 parties’ cross-motions for summary judgment, that were filed before the close of discovery,

 without prejudice. (ECF No. 130).



        1
        Thereafter, Plaintiffs filed a putative class action lawsuit against Defendants in Wayne
 County Circuit Court, asserting those state-law claims. That action is still pending.

                                                 2
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14500 Filed 08/17/21 Page 3 of 33




        On September 8, 2020, this Court issued a “Joint Case Management Report and

 Scheduling Order” (ECF No. 133) that provides, among other things, that: 1) “[f]act discovery

 shall be served no later than November 15, 2020” and “Discovery shall be on all issues that are

 discoverable,”; 2) all motions for class certification shall be filed no later than November 20,

 2020; and 3) all dispositive motions shall be filed within 45 days of the Court’s ruling on

 Plaintiffs’ Motion for Class Certification.

        Plaintiffs’ Motion for Class Certification was filed on October 2, 2020. (ECF No. 137).

        At this juncture, the Third Amended Class Action Complaint (ECF No. 146), that added

 additional named Defendants, is the operative complaint in this case. It was filed on December

 1, 2020, after the Motion for Class Certification was filed.

        The Third Amended Class Action Complaint includes the following eight named

 Plaintiffs: 1) Natalie James; 2) Jerome Day; 3) Carl Austin, 4) Veronica Sherrell; 5) Andre

 Mack; 6) Eric Ingram; 7) Shanon Cobb; and 8) Jazmine Cobb.

        It asserts claims against Defendant Detroit Property Exchange (“DPE”), its owner

 Michael Kelly (“Kelly”), another individual named Crystian Segura (“Segura”), and the

 following additional 33 entities: 1) Suena Homes Realty LLC; 2) Homes of Detroit, LLC; 3)

 Greater Detroit, LLC; 4) American Tax Refund LLC; 5) Montlieu, LC; 6) Detroit Leasing Inc.;

 7) Sunrise Homes Realty LLC; 8) Home of Detroit LLC; 9) Clear Sky Realty LLC; 10) Dobel

 Prize LLC; 11) Midtown Homes Realty LLC; 12) Belmont Properties of Michigan Inc.; 13)

 Woodlawn Properties Inc.; 14) Detroit MI LLC; 15) Party City LC; 16) Dakota Kids Group; 17)

 Acre Estate LLC; 18) 13540 Mansfield, LLC; 19) Cherokee Land LC; 20) 9527 Whitcomb,

 LLC; 21) Chase Loan Services, Inc.; 22) Beba’s Buildings, LLC; 23) Chase Detroit, LLC; 24)


                                                  3
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14501 Filed 08/17/21 Page 4 of 33




 Good Homes Realty, LLC; 25) Latino Housing, LLC; 26) Alma Almont, LLC; 27) American

 Equity Partnership, LLC; 28) The Angel Group, LLC; 29) Devonshire Hills, LC; 30) La Casa

 Grande Company; 31) Real TC, LLC; 32) Gerard Brothers, LLC; and 33) Dream Realty

 Company. Thus, there are a total of 36 named Defendants.

        Although this litigation has been ongoing since November of 2018, and this is the third

 complaint filed by Plaintiffs, and discovery has concluded, this operative complaint also still

 includes “John Doe Entities 1-20” that are described as “John Doe Entities that are owned or

 controlled by Michael Kelly who have yet to be ascertained.” (Third Am. Compl. at 4).

        The Third Amended Class Action Complaint includes the following ten counts, that are

 asserted under federal law:

        1)      “Violation of the HOEPA (Mandatory Disclosures), 15 U.S.C. § 1639(a),
                12 C.F.R. § 1026.32(c) (as to all Entity Defendants)” (Count I);

        2)      “Violation of the TILA and HOEPA (Ability to Repay), 15 U.S.C. §
                1639(h), 12 C.F.R. § 1026.43(c) (As to all Entity Defendants)” (Count II);

        3)      “Violation of the HOEPA (Pre-Loan Counseling), 15 U.S.C. § 1639(u), 12
                C.F.R. § 1026.34(a)(5) (As to all Entity Defendants) (Count III);

        4)      “Violation of the TILA (Loan Origination”, 15 U.S.C. § 1639b (As to
                Defendant Crystian Segura and Defendant Michael Kelly)” (Count IV);

        5)      “Violation of TILA (Loan Origination”, 15 U.S.C. § 1639b (As to all
                Entity Defendants)” (Count V);

        6)      “Violation of HOEPA, 15 U.S.C. § 1639(k) (As to all Entity Defendants)”
                (Count VI);

        7)      “Violation of 15 U.S.C. 1639r and 12 CFR § 1026.34(b) (As to all entity
                Defendants)” (Count VII);

        8)       “Violation of 15 U.S.C. § 1639h (as to all Entity Defendants)” (Count
                VIII);
        9)      “Piercing the Corporate Veil (to impose liability upon Michael Kelly for

                                                  4
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14502 Filed 08/17/21 Page 5 of 33




                   the actions of all Defendants Entities”) (Count IX); and

         10)       “Declaratory Judgment (As to all Defendants)” (Count X).

         Plaintiffs’ Third Amended Class Action Complaint asks the Court to certify a class

 defined as follows:

         A Class of persons who sought to purchase real property from any of the
         Defendants at any time from November 19, 2015 through final judgment, and
         who have signed:

         (a) any document or documents that Defendants characterize as a “Rent to Own”
         transaction, OR

         (b) two or more of the following documents drafted by or on behalf of
         Defendants: “lease,” “option to purchase,” “real estate purchase agreement,” OR

         (c) a document with the title “Land Contract.”

 (Id. at ¶ 221).

         In the Third Amended Complaint, Plaintiffs seek the following relief on behalf of the

 named Plaintiffs and the Class:

                   WHEREFORE, Plaintiffs and the Class respectfully pray that the Court

         grant them the following relief:

                   A.     Certify this case as a class action.

                   B.     Enter a declaratory judgment that the transactions entered
                          into between various Defendant and the Plaintiffs and the
                          Class are residential mortgage transactions within the
                          meaning of 15 U.S.C. § 1602(x).

                   C.     Enter a declaratory judgment that the foregoing acts,
                          policies, and practices of Defendants violate 15 U.S.C. §§
                          1639, 1639b, 1639c;

                   D.     Enter a declaratory judgment that the transactions entered
                          into between various Defendants and the Plaintiffs and the
                          Class are land contracts under Michigan law, granting the

                                                     5
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14503 Filed 08/17/21 Page 6 of 33




                       Plaintiffs and the Class equitable title in their homes;

                E.     Award actual damages to Plaintiffs and the Class in an
                       amount to be determined by the jury that would fully
                       compensate them for their injuries cause by the conduct of
                       Defendants alleged herein;

                F.     Award statutory damages to Plaintiffs and the Class in an
                       amount to be determined by the Court in accordance with
                       15 U.S.C. § 1640(a)(2)(B), and statutory damages in
                       accordance with 15 U.S.C. § 1640(a)(4) and § 1639h;

                G.     Award punitive damages to Plaintiffs and the Class in an
                       amount to be determined by the jury that would punish
                       Defendants for the willful, wanton, and reckless conduct
                       alleged herein and that would effectively deter similar
                       conduct in the future;

                H.     Award Plaintiffs and the Class their reasonable attorneys’
                       fees and costs pursuant to 15 U.S.C. §§ 1640(a)(3); and

                I.     Order such other relief as this Court deems just and
                       equitable.

 (Third Am. Compl. at 67-68).

 B.     Factual Background

        The Third Amended Class Action Complaint describes the nature of this putative class

 action as follows:

        1.      This action arises out of Defendants’ abusive, predatory land contract
                scheme in Detroit wherein Defendants (1) attract potential purchasers
                with the possibility of home ownership, (2) have the purchasers sign
                ambiguous, opaque installment sale contracts with high interest rates that
                attempt to get around Truth in Lending Act and Homeownership Equity
                Protection Act provisions, (3) provide the purchasers every indication
                before and after signing documents that the purchasers are buying a home
                to encourage them to keep paying the monthly payments and to repair the
                dilapidated properties, (4) later evict the purchasers as tenants (rather than
                utilizing the appropriate proceedings provided by law to regain possession
                from a property to which the purchaser has equitable title as provided
                by law) based on Defendants’ intentional use of ambiguous, confusing,

                                                  6
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14504 Filed 08/17/21 Page 7 of 33




                and cherry-picked language when the purchaser almost inevitably gets
                behind on the payments because Defendants failed to conduct an
                ability-to-repay analysis, and (5) then restart the process with a new,
                unsuspecting purchaser.

        2.      Defendants have perpetrated this scheme to evade the Truth in Lending
                Act (“TILA”), 15 U.S.C. § 1601 et seq., the Home Ownership Equity
                Protection Act (“HOEPA”), 15 U.S.C. 1639, et seq., by, inter alia,
                sprinkling language into the installment sale contracts that Defendants
                believe will make the sales contracts look more like leases, even though
                thereafter Defendants mail invoices to Plaintiffs and the Class that
                provide a “loan number”, a “maturity date”, and break down each
                payment into principal, interest, and escrow.

        3.      These installment sales for transactions for the purchase/sale of real
                property are residential mortgage transactions within the meaning of 15
                U.S.C. § 1602(x), 12 C.F.R. § 1026.32(a)(1), and many are also
                “high-cost mortgages” within the meaning of 15 U.S.C. § 1602(bb). As
                such, TILA and HOEPA provisions govern Defendants’ conduct and these
                transactions.

        4.      Defendants have violated TILA and HOEPA by, inter alia, failing to
                provide mandatory disclosures to Plaintiffs and the Class as required
                by section 1639(a) and (b), failing to determine the Plaintiffs’ and the
                Class’s ability to repay the high-cost loans as required by section
                1639(h), and failing to ensure that Plaintiffs and the Class obtain
                pre-loan counseling as required by section 1639(u), failing to provide an
                appraisal as required by section 1639h, as well as other violations
                stated herein.

        5.      By engaging in the above conduct and by failing to provide disclosures
                required by law, Defendants have violated the TILA and HOEPA.

 (Third Am. Compl. at 4-6).

        Plaintiffs’ motion explains that each named Plaintiff, and each of the putative class

 members, entered into written agreements with the Defendant entities. Plaintiffs contend that

 those “agreements constitute land contracts and/or credit sales under the Truth in Lending Act”

 and, therefore, Defendants were required to comply with TILA and HOEPA. (Pls.’ Br. at 1).

 Plaintiffs allege that Defendants failed to comply with those statutory obligations in several

                                                  7
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14505 Filed 08/17/21 Page 8 of 33




 respects, including: 1) failing to make required written disclosures to plaintiffs; 2) initiating

 transactions with plaintiffs without making a good faith determination of the consumer’s ability

 to repay; 3) entering into transactions with plaintiffs without receiving written certification that

 the consumer obtained pre-loan counseling; 4) charging late fees that are greater than allowed by

 statute; and 5) entering into transactions that extended credit to consumers without first having

 obtained an appraisal.

         Plaintiffs seek, on behalf of themselves and the Class, “monetary damages for violation

 of TILA and HOEPA; a declaratory judgment that the transactions at issue are land contracts

 under Michigan law, to grant to the Plaintiffs and the Class Members of equitable title in their

 homes; injunctive relief, and all other appropriate relief.” (Pls.’ Br. at 2).

         Defendant Kelly is the sole owner of Defendant Detroit Property Exchange. (Kelly Dep.

 at 57). Detroit Property Exchange owns all of the named Defendant limited liability companies

 in this case. (Kelly Dep. at 223-24). Kelly testified that these other entities conduct their

 business through Detroit Property Exchange and he considers it the only operating entity. (Id. at

 58-61 & 112). Kelly manages and operates all of the entities and is paid by Detroit Property

 Exchange to do so. (Id. at 78). All of the Defendant entities share one bank account. (Id. at

 156).

         During his January 9, 2020 deposition, Kelly testified that, from 2015 to present, the bulk

 of the Defendant entities’ business has been rent-to-own transactions. (Id. at 68-69). Kelly

 testified that since 2015, Detroit Property Exchange and the Defendant entities it operates have

 had more than 200, and “maybe close to 300” rent-to-own transactions. (Id. at 152).

         Plaintiffs’ motion asserts that “Members of the Proposed Class, like the Plaintiffs, were


                                                    8
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14506 Filed 08/17/21 Page 9 of 33




 subjected to a common scheme based on the same or substantially similar form agreements.”

 (Pls.’ Br. at 2) (emphasis added). The evidence presented to the Court, however, does not

 support that assertion.

        When asked, during discovery, if the documents executed by Shanon and Jazmine Cobb

 look like Defendant’s “average rent-to-own transaction performed by the defendant entities,”

 Kelly testified that the agreements the Defendant entities used were not uniform and differed:

        Q.      Okay. And then I’ll also, just for the sake of time and clarity, say that
                these are the transaction documents for Mr. Shanon Lee Cobb and Ms.
                Jazmine Jalinda Cobb, who are plaintiffs in this case. Includes a real
                estate purchase agreement, a lease agreement, and option to purchase
                agreement.
                        Take a minute and just quickly review.
        A.      (Witness reviewing document.)
        Q.      Have you had a chance to review?
        A.      Yes.
        Q.      Okay. So looking at these documents, does this look like your average
                rent-to-own transaction performed by the defendant entities?
        ....
        A.      It looks like one of them. Each one of the agreements is different. So it
                does look – appear to be a little bit different than some of the other ones
                because –
        Q.      Okay.
        A.      – like I said, each agreement’s a little bit – has a little different twist.
        ....

        Q.      How would you describe an average rent-to-own transaction performed by
                the entities you own
        A.      The customer would enter into a lease agreement, and second contract
                would be a – an option to purchase agreement.
        Q.      Okay. And would those lease agreements look something like, or be
                pretty similar to, the residential lease agreement here that’s marked as
                Exhibit 2?
        A.      No. They change. We’re constantly changing to update, so they would be
                different.
        Q.      But the – but would the lease – but it would be a lease. No question about
                it they would sign a lease?
        A.      Correct.
        Q.      Okay. That would be roughly in this form – numbered paragraphs, state

                                                  9
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14507 Filed 08/17/21 Page 10 of 33




               the property, the term, the payments, the terms of the agreement, who’s in
               charge of maintenance?
          A.   Yes.
          Q.   And then they would also sign an option agreement that looks
               substantially similar to the option agreement here in that it says, Hey, you
               can exercise this option to purchase on these terms, within this period of
               time, et cetera; correct?
                       MR. VIAR: Objection form. When you say “they,” who are you
                       referring to?
          BY MR. BUSTER:
          Q.   Customers. You can answer.
          A.   Again, just like the lease agreement has evolved over time, too. So they’re
               not – so they – there are differences in the language and in terms to the
               different option purchases.
                       We don’t have one cookie cutter sheet or form that we’ve used
               over the years. We’ve changed them.

  (Kelly Dep. at 28-29).

          Along with Defendants’ brief opposing class certification, Kelly submitted an Affidavit

  that states, in pertinent part:

          2.      Based on the definition of a putative class member from Plaintiff’s Motion
                  for Class Certification in this action, I have reviewed the putative class
                  members’ agreements. There are at least seven materially different
                  versions of the agreements within the putative class. The seven
                  agreements with the largest variations of material terms consist of the
                  following types:

                  I.       Lease to Land Contract: An agreement that starts as a lease and
                           is then converted to a land contract if the putative class member
                           makes four on-time payments.

                  ii.      Lease with Option (“LWO”) Version A: An agreement that
                           includes a residential lease and an option to purchase agreement.
                           There is no interest rate or home reserve account (“HRA”), and
                           35% of rent payments are applied to the option’s purchase price
                           each month. The purpose of the HRA is put a portion of the
                           putative class members’ monthly payments aside to pay for City of
                           Detroit property taxes.

                  iii.     LWO Version B: Like (ii), but includes an interest rate and a
                           provision for an HRA.

                                                   10
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14508 Filed 08/17/21 Page 11 of 33




                 iv.    LWO Version C: Like the other LWO agreements, but a land
                        contract is executed simultaneously with the Lease with Option at
                        the time the agreements are executed.

                 v.     12-Month Contingency LWO: An agreement that requires twelve
                        on-time payments before having the right to exercise the option. If
                        the twelve payments are not made on time, the option right is
                        forfeited.

                 vi.    Rent to Own: An agreement with no interest rate or option to
                        purchase, with taxes paid by the Defendants, and the putative class
                        member receiving a quitclaim deed if the entire lease term is
                        completed.

                 vii.   Rent with Option: An agreement that includes a residential lease
                        and an option to purchase agreement. The Defendants are
                        responsible for paying the property taxes. Also, the agreement’s
                        termination provision explicitly states that the putative class
                        member may terminate the agreement at any time, upon 30 days’
                        notice, “without penalty.” After termination, the putative class
                        member is only responsible to pay for the amounts up until the
                        time of the termination.

  (Kelly Affidavit, ECF No. 144-3, at 1-3). Kelly’s Affidavit further states:

         3.      These agreements have evolved over time and the different versions have
                 varying material terms, more than just those highlighted above and below.
                 Some of them are completely unlike any others, and some of them are
                 similar to prior versions, but with changes to certain material contract
                 provisions.

         4.      And, among these various agreements, there are also different provisions
                 within the different categories of agreements.

         5.      Some of the differences in the agreements within a single category are as
                 follows:
                 I.     Provision setting a deadline to provide notice of exercising the
                        option to purchase;
                 ii.    Provision that the option to purchase will be forfeited if no written
                        notice is provided;
                 iii.   Provision explicitly stating the agreement is NOT an installment /
                        land contract;
                 iv.    Various provisions indicating the various percentages of monthly
                        rent that are applied to the Option’s purchase price;

                                                  11
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14509 Filed 08/17/21 Page 12 of 33




                  v.     Provision requiring the putative class member to secure the lump
                         sum of money that will be owed at the end of the lease term in
                         order to purchase the property under the option provision; and
                  vi.    Provision requiring first four payments to be on-time as a
                         condition to exercising the option.

  (Id. at 3). Kelly’s Affidavit further states:

          7.      For all of the various agreements, Defendants have always allowed the
                  putative class members to negotiate the terms of their agreements.

          8.      In addition to the usual term and price negotiations, the putative class
                  members have negotiated other material terms of their agreements. Some
                  provisions that have been negotiated and ultimately changed/deleted based
                  on those negotiations include, but are not limited to: (1) the requirement to
                  pay taxes was shifted to the Defendants; (2) the Defendants matched any
                  down payment or option deposit amount; (3) the Defendants agreed to
                  contract without running a credit check; (4) the Defendants would make
                  material improvements to the properties before move-in; and (5) the
                  requirement to pay a transaction fee upon execution of the agreements.

          9.      It was not unusual for the typewritten provisions in the various agreements
                  to be crossed out or changed by hand prior to execution of the agreements.

  (Id. at 4-5).

          Defendants have also provided the Court with an example of each of the various types of

  transactions documents referenced above. (See ECF Nos. 144-7 through 144-13).

          There are eight named Plaintiffs in this case: 1) Natalie James; 2) Jerome Day; 3) Carl

  Austin, 4) Veronica Sherrell; 5) Andre Mack; 6) Eric Ingram; 7) Shanon Cobb; and 8) Jazmine

  Cobb. These eight named Plaintiffs entered into six different transactions with Defendants.

          Defendants assert, and Plaintiffs do not dispute, that each of the named Plaintiffs entered

  into transactions with Defendants that were of the general “LWO Version B” type of transaction.

  That is, each of the named Plaintiffs entered into transactions with a Defendant entity that

  included: an agreement that includes a residential lease and an option to purchase agreement,


                                                   12
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14510 Filed 08/17/21 Page 13 of 33




  that includes an interest rate and provision for an HRA. But even among the named Plaintiffs

  who entered into the same general transaction type, they executed similar but not identical

  documents. (See ECF No. 137-5).

         For example, in 2016, Natalie James and Jerome Day entered into a transaction with

  Defendant Homes of Detroit, LLC regarding a property on Three Mile Drive in Detroit,

  Michigan. In connection with that transaction, they executed documents titled: 1) “Residential

  Lease With Option Agreement,” 2) “Option to Purchase Agreement,” 3) “Real Estate Purchase

  Agreement,” and 4) a “Land Contract Addendum.” (ECF No. 137-5).

         The documents executed by the other named Plaintiffs did not include a “Land Contract

  Addendum” and some named Plaintiffs executed a “Residential Lease with Option Agreement,”

  while others executed a “Residential Lease Agreement.”

         After Jones and Day entered into their transaction, in 2019, Defendant Homes of Detroit

  LLC brought a landlord-tenant action in state court (Case No. 19-357241-LT in 36th District

  Court) seeking to evict James and Day for non-payment of rent. In connection with that case, the

  state-court ruled that “plaintiffs and defendants are parties to a land contract as seller and

  purchasers, respectively, of the subject property, for which a land contract forfeiture action could

  be filed for breach of the contract by defendants” and the land-lord tenant action was dismissed.

  (See ECF No. 144-18). Thus, as to James and Day, a state court has already ruled that they are

  land contract vendees.

         The same is true for Veronica Sherrell. In 2016, Veronica Sherrell entered into a

  transaction with Defendant Greater Detroit, LLC, regarding a property on Eastwood Street in

  Detroit, Michigan. Later, in 2019, Defendant Greater Detroit, LLC brought a landlord-tenant


                                                    13
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14511 Filed 08/17/21 Page 14 of 33




  action in state court (Case No. XX-XXXXXXX-LT in 36th District Court) seeking to evict her for

  non-payment of rent. In connection with that case, the state-court ruled that Sherrell “has an

  equitable ownership interest as a land contract vendee.” (ECF No. 144-20).

         The same is also true for Shanon and Jazmine Cobb, who entered into a transaction with

  Defendant Chase Detroit, LLC, regarding a property on Edinborough Street in Detroit,

  Michigan. Some time later, in 2019, Chase Detroit, LLC brought a landlord-tenant action in

  state court (Case No. 19-347888-LT in 36th District Court) seeking to evict them for non-

  payment of rent. In connection with that case, the state-court ruled that Shanon and Jazmine

  Cobb “have an equitable ownership interest in the property as a land contract vendee.” (ECF

  No. 144-21). Thus, a state court has ruled that they are land contract vendees.

         Given the nature of the alleged scheme, it appears undisputed that the Defendant entities

  have filed landlord tenant actions in state court against many others in the putative class. In

  defending against those actions, several of Defendant’s customers have taken the position that

  they are land contract vendees. This Court does not know how many determinations have been

  made as to those persons, regarding whether or not they have been found to be land contract

  vendees with respect to the transactions they entered into with Defendants. Defendants state that

  while some of their customers have been found to be land contract vendees (such as James/Day,

  Sherrell, and the Cobbs), the state court has found that others are not, based on the documents

  they executed. (See, e.g., ECF No. 144-19) (36th District Court finding that Lawrence C. Young2

  is not a land contract vendee).



         2
         Plaintiffs identify Young as a member of the putative class. (See Ex. 2 to Pls.’ Reply
  Br., ECF No. 158-2)

                                                   14
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14512 Filed 08/17/21 Page 15 of 33




         At the July 15, 2021 hearing, counsel for the parties advised the Court that a few of the

  named Plaintiffs have paid off their transactions and now own the homes that were the subject of

  the contracts they entered into with Defendants. This includes named Plaintiffs James/Day and

  Sherrell.

         Plaintiffs have identified Kolanda Anderson as a member of the putative class. (See Ex.

  2 to Pls.’ Reply Br., ECF No. 158-2). Kolanda and James Anderson entered into a transaction

  with Defendant American Tax Refund LLC in 2019, regarding a property located on Dresden in

  Detroit, Michigan. (See ECF No. 144-13). They executed a “Residential Lease Agreement,”

  along with an “Option To Purchase Agreement.” (Id.). The Residential Lease Agreement has a

  term of 52 months but expressly provides that the Andersons may terminate the agreement upon

  30 days notice, “without penalty.” (ECF No. 144-13 at PageID.13758).

                                             ANALYSIS

         A district court has “broad discretion to decide whether to certify a class. Hicks v. State

  Farm Fire and Cas. Co., 965 F.3d 452, 457 (6th Cir. 2020).

         “A party seeking class certification must demonstrate compliance with Federal Rule of

  Civil Procedure 23.” Id. “To do so, the putative class must meet Rule 23(a)’s ‘four

  requirements – numerosity, commonality, typicality, and adequate representation.’” Id. (quoting

  Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349, 131 S.Ct. 2541, 180 L.Ed.2d 374 (2011)).

  “And the putative class must show that it fits within one of the three subsections of Rule 23(b).”

  Hicks, supra, at 457-58 (citing Zehentbauer Family Land, LP v. Chesapeake Expl, L.L.C., 935

  F.3d 496, 502 (6th Cir. 2019)). “A failure on either front dooms the class.” Pilgrim v. Universal

  Health Card, LLC, 660 F.3d 943, 946 (6th Cir. 2011).


                                                  15
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14513 Filed 08/17/21 Page 16 of 33




         Plaintiffs, as the party seeking class certification, bear the burden of demonstrating that

  all prerequisites for class certification have been satisfied. In re Am. Med. Sys., Inc., 75 F.3d

  1069, 1079 (6th Cir. 1996).

         A.      Rule 23(a) Requirements

         Under Rule 23(a), the party seeking certification must demonstrate, first, that: 1) “the

  class is so numerous that joinder of all members is impracticable;” 2) “there are questions of law

  or fact common to the class;” 3) “the claims or defenses of the representative parties are typical

  of the claims or defenses of the class,” and 4) “the representative parties will fairly and

  adequately protect the interests of the class.” Fed. R. Civ. P. 23(a).

                 1.      Numerosity

         Plaintiffs’ opening brief asserts states that the class is “sufficiently numerous as

  Defendants admit that it consists of approximately 300 people who entered these agreements to

  purchase homes from Defendants.” (Pls.’ Br. at 15). They contend that there are more than 100

  class members and, therefore, the numerosity requirement is met.

         In response, Defendants contend the numerosity requirement is not met because

  “Plaintiffs’ proposed class definition is overreaching and makes it impossible to assess

  numerosity.” (Defs.’ Br. at 6). They assert:

         The overreaching class definition contains essentially every person who
         purportedly signed any contract with Defendants, including commercial interests
         not subject to the law at issue. Ex. 15, Semaan Aff. ¶ 10). It also fails to
         acknowledge the 3-year statute of limitations. 15 U.S.C. § 1650(e). And over
         100 putative members they include for numerosity signed releases. Ex 15,
         Semaan Aff. ¶ 7). Plaintiffs do not establish numerosity.

  (Defs.’ Br. at 6). Semaan’s Affidavit states that he is aware of “approximately four” transactions



                                                   16
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14514 Filed 08/17/21 Page 17 of 33




  that involved commercial properties, as opposed to residential properties. (ECF No. 144-16 at

  PageID.13800).

         In their reply, Plaintiffs state that the numbers they stated do not include any agreements

  signed where the customer is a business entity. As to Defendants’ mention of the three-year

  statute of limitations, Plaintiffs note their complaint was filed in 2018. Plaintiff contend there

  can be doubt that numerosity is met, despite the releases.

         The Court agrees with Plaintiffs that numerosity does not appear to be an obstacle to

  certification here. Even if there were only 50 class members, that could still satisfy the

  numerosity requirement. See, e.g., USW v. Kelsey-Hayes Co., 290 F.R.D. 77, 81 (E.D. Mich.

  2013) (Noting that the “modern trend for meeting the numerosity factor is to require at a

  minimum ‘between 21 and 40’ class members.”); UAW v. Kelsey-Hayes Co., 2015 WL 1906133

  at *2 (E.D. Mich. 2015) (finding numerosity met with a class of approximately 100).

                 2.      Commonality

         In Hicks, the Sixth Circuit explained the commonality requirement set forth in Fed. R.

  Civ. P. 23(a)(2) as follows:

         To satisfy commonality, Plaintiffs’ “claims must depend on a common contention
         . . . of such a nature that it is capable of classwide resolution – which means that
         determination of its truth or falsity will resolve an issue that is central to the
         validity of each one of the claims in one stroke.” Young v. Nationwide Mut. Ins.
         Co., 693 F.3d 532, 542 (6th Cir. 2012) (quoting Dukes, 564 U.S. at 350, 131 S.Ct.
         2541). “[T]here need be only one common question to certify a class.” In re
         Whirlpool Corp., 722 F.3d at 853; see also Dukes, 564 U.S. at 359, 131 S.Ct.
         2541 (“We quite agree that for purposes of Rule 23(a)(2) ‘[e]ven a single
         [common] question; will do.”).

  Hicks, 965 F.3d at 458.

         Here, in support of their argument that commonality is met for purposes of Rule 23(a)(2),


                                                   17
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14515 Filed 08/17/21 Page 18 of 33




  Plaintiffs assert that:

                  Courts typically find that “commonality” exists where, as here, the
          Defendant engages in standardized conduct toward the Class and uses form
          contracts. See, e.g., McKeage v. TMBC, LLC, 847 F.3d 992, 999 (8th Cir. 2017)
          (finding claims involving interpretation of form contracts often present a “classic
          case” for class treatment); Heartland Comms. Inc. v. Sprint Corp., 161 F.R.D. 111
          (D. Kan. 1995) (certifying class of members that signed contracts with virtually
          identical provision).

  (Pls.’ Br. at 17) (emphasis added). Plaintiffs contend that the questions of law and fact common

  to the Class include:

          I.      whether the transactions are land contracts or credit sales and, as such,
                  qualify as residential mortgage transactions as defined by TILA and
                  HOEPA;
          ii.     whether Defendants are creditors under TILA and HOEPA;
          iii.    whether Defendants failed to make a reasonable and good faith
                  determination that consumers have a reasonable ability to afford the
                  transaction prior to the transaction being consummated;
          iv.     whether Defendants failed to provide appraisals to purchasers as required
                  by TILA and HOEPA;
          v.      whether Defendants failed to provide APR information to purchasers
                  required by TILA and HOEPA;
          vi.     whether Defendants failed to comply with the requirements for residential
                  mortgage original under TILA and HOEPA; and
          vii     whether Defendants violated TILA and HOEPA in other ways set forth in
                  the Second Amended Complaint (ECF No. 90).

  (Pls.’ Br. at 18).

          In response, Defendants contend that Plaintiffs cannot show commonality because the

  answers to the above questions, even as framed by Plaintiffs, all require individualized inquiries.

  In this regard, they make several persuasive arguments.

          First, Defendants argue that several common questions posed by Plaintiffs, as to whether

  Defendants complied with certain requirements of TILA or HOEPA, require individualized

  proof because none of those questions “can be addressed before determining if that individual


                                                  18
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14516 Filed 08/17/21 Page 19 of 33




  tenant’s contract is covered by TILA and HOEPA – inquiries that must be performed”

  “repeatedly for each type of contract and with consideration for one-off negotiations and

  representations between Defendant and each putative class member.” (Defs.’ Br. at 11).

  Defendants stress that their “conduct was not standardized” and they did not use form contracts.

  Rather, they contend that there are at least seven different transaction types “with varying

  provisions and representations regarding those contracts, with tenant-negotiated idiosyncrasies

  and terms in each.” (Defs.’ Br. at 10).

          Second, Defendants contend that “commonality is destroyed here because of exceptions

  to liability that prevent putative class members from recovery, asserting:

          Many putative class members signed commercial leases and or sub-let the
          property, Ex 15, Semaan Aff. ¶ 10, which are excluded from TILA liability.
          These commercial and subleased properties will require individualized analysis.
          See Selman v. Manor Mortg. Co., 551 F.Supp. 345, 348 (E.D. Mich. 1982) (if a
          defendant does “not fall under the definition of ‘creditor’ for purposes of TILA . .
          . no claim thereunder [may be] stated against them.”).

  (Defs.’ Br. at 12).

          Thus, the question of whether a class member’s transaction with a Defendant entity is

  covered by TILA and HOEPA is not a contention with a truth or falsity can be resolved “in one

  stroke.”

          Defendants also contend that commonality has not been shown here because Plaintiffs

  have not proffered a damages model that could be capable of measuring damages on a classwide

  basis. (Defs.’ Br. at 12).

          Plaintiffs only respond to this argument in the following two-sentence footnote in their

  Reply Brief:

          Comcast v. Behrend does not support Defendants’ point that Plaintiffs must

                                                   19
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14517 Filed 08/17/21 Page 20 of 33




          proffer a damages model. (ECF No. 144, PageID.13482). In any event, Plaintiffs
          are entitled to statutory damages on a class-wide basis, as explained in their
          motion.

  (Pls.’ Reply Br. at 7).

          The damages sought by Plaintiffs, however, are not limited to statutory damages.

  Plaintiffs’ Third Amended Complaint also asks the Court to “[a]ward actual damages to

  Plaintiffs and the Class in an amount to be determined by the jury that would fully compensate

  them for their injuries cause by the conduct of Defendants alleged herein.” (Third Am. Compl.

  at 67-68) (emphasis added). Any awards for actual damages would require individualized

  determinations.

          And there is Sixth Circuit authority to support Defendants’ position that Comcast v.

  Behrend is applied outside of antitrust cases (see Zehentbauer, supra, at 510, “We have applied

  Comcast outside the context of antitrust cases”) and that it is appropriate to consider whether an

  appropriate damages model exists at the class-certification phase. Id. (“In other words, ‘at the

  class-certification stage (as at trial), any model supporting a plaintiff’s damages case must be

  consistent with its liability case.’”).

          In their Reply Brief, Plaintiffs assert that the varying agreements signed by class

  members are all “materially the same – they are installment sales contracts for the purchase of a

  home and not terminable at will without penalty.” (Pls.’ Reply Br. at 1) (emphasis added). But

  that is simply not the case. The putative class members signed different agreements, with

  different material terms. And contrary to Plaintiffs’ assertion, some of them are terminable at

  will without penalty. For example, putative class members Kolanda and James Anderson’s

  Residential Lease Agreement is for a 52-month term but provides that they may terminate the


                                                   20
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14518 Filed 08/17/21 Page 21 of 33




  agreement “upon the Tenant’s 30 day written notice to landlord” and that the “Tenant’s decision

  to terminate this Agreement is without penalty.” (ECF No. 144-13 at PageID.13758).

         Moreover, even if Plaintiffs could establish a common question sufficient to meet Fed. R.

  Civ. P. 23(a)(2), as explained below, Plaintiffs cannot show that common questions of fact or

  law predominate over individualized issues.

                 3.     Typicality

         “The premise of typicality is simply stated: as goes the claim of the named plaintiff, so go

  the claims of the class.” Sprague v. General Motors Corp., 133 F.3d 388, 399 (6th Cir. 1998).

  Typicality is not satisfied when a plaintiff can prove his own claim but not “necessarily have

  proved anybody else’s claim.” Id.

         In Sprague, the Sixth Circuit found that typicality was lacking where, in pursuing their

  own claims, the named plaintiffs could not advance the interests of the entire class. It explained:

         Each claim, after all, depended on each individual’s particular interactions with
         GM – and these, as we have said, varied from person to person. A named
         plaintiff who proved his own claim would not necessarily have proved anybody
         else’s claim.

  Id.

         Here, proof or disproof over a given named Plaintiff’s TILA or HOEPA claim will not

  necessarily prove or disprove the claims of other class members. For instance, Plaintiffs contend

  that the transactions that they and the named Plaintiffs entered into with Defendants constitute

  land contracts and, as a result, Defendants were required to make certain disclosures. Because

  the named Plaintiffs and the putative class members executed different contracts, with different

  terms and conditions, under different circumstances, a ruling that one person’s transaction

  constitutes a land contract does not aid the others. This is because the determination of whether

                                                  21
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14519 Filed 08/17/21 Page 22 of 33




  a transaction constitutes a land contract under Michigan law is based upon the substance of the

  documents at issue, and other evidence, pertaining to that particular transaction.

         Thus, for example, a ruling that named Plaintiff Andre Mack is a land contract vendee as

  to his transaction with Defendant American Tax Refund LLC, and was therefore entitled to

  certain disclosures under TILA and HOEPA, will not prove or disprove a claim by any other

  named Plaintiffs or class members.

         In addition, some of the named Plaintiffs and putative class members have already had

  rulings as to whether their transactions constitute land contracts under Michigan law. For

  example, Named Plaintiff Veronica Sherrell was found to be a land contract vendee as to her

  transaction with Greater Detroit, LLC, while Lawrence Young (who would be in the proposed

  class) was found not to be a land contract vendee as to his transaction with Defendant Acre

  Estates, LLC.

         Indeed, as to the Named Plaintiffs who have already been found to be land contract

  vendees as to their transactions with Defendants (i.e., Sherrell, James/Day, and the Cobbs),

  Defendants correctly note that those persons lack standing to seek a declaration in this action that

  their transactions constitute land contracts under Michigan law. As such, they also lack standing

  to seek such relief on behalf of a class.3

         The Court concludes that typicality is lacking here and that failure alone warrants

  denying the request for class certification.

                  3.     Adequate Representation


         3
          Similarly, the named plaintiffs who have since paid off their land contracts and own the
  homes that were the subject of their contracts with Defendants lack standing to pursue a
  declaration in this case that they are equitable owners.

                                                  22
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14520 Filed 08/17/21 Page 23 of 33




         In order to certify a class, the Court must find the named class representatives adequate.

  Fed. R. Civ. P. 23(a)(4). In addition, if the Court certifies a class it must appoint class counsel.

  Fed. R. Civ. P. 23(g)(1). It is therefore appropriate to look at whether the proposed class

  counsel, and the named Plaintiffs, are adequate.

         Here, Defendants do not dispute that Plaintiffs’ current counsel can adequately represent

  the class in this action. Rather, Defendants challenge only whether the named Plaintiffs can

  adequately represent the class. (Defs.’ Br. at 15-16).

         Under Fed. R. Civ. P. 23(a)(4), the court measures “the adequacy of the class members’

  representation based upon two factors: ‘1) the representatives must have common interests with

  unnamed members of the class, and 2) it must appear that the representatives will vigorously

  prosecute the interests of the class through qualified counsel.’” In re Dry Max Pampers Litig.,

  724 F.3d 713, 721 (6th Cir. 2013) (citation omitted). “The Rule requires that ‘the class members

  have interests that are not antagonistic to one another.’” Id.

         Here, Defendants suggest that the named plaintiffs may not be adequate class

  representatives because they only represent one of the seven types of contracts at issue:

         The named Plaintiffs argue, without support, that there are no conflicts of interest.
         ECF No. 137, PageID.10559. But the fact that Plaintiffs represent only one of the
         seven types of contracts at issue here may create a very real possibility of conflict
         with the putative class members who signed one of the other six types –
         especially those who signed a contract that is, in whole or in part, a land contract.

  (Defs.’ Br. at 15-16).

         Defendants have a fair point that the Named Plaintiffs only represent one of the seven

  types of transactions that proposed class members entered into. And again, at least some the

  Named Plaintiffs lack standing to seek declaratory relief on behalf of themselves and on behalf


                                                   23
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14521 Filed 08/17/21 Page 24 of 33




  of the class.

          B.       Rule 23(b) Requirements

          In addition to fulfilling the Rule 23(a) prerequisites, the proposed class must also meet at

  least one of three requirements listed in Rule 23(b). Fed. R. Civ. P. 23.

          Here, Plaintiffs contend that they meet the requirements of Fed. R. Civ. P. 23(b)(2)

  and/or (b)(3).

                   1.    Mandatory Class Under Subsection (b)(2)

          Rule 23(b)(2) states that a class may maintained where “the party opposing the class has

  acted or refused to act on grounds that apply generally to the class, so that final injunctive relief

  or corresponding declaratory relief is appropriate to the class as a whole.” Fed. R. Civ. P.

  23(b)(2).

          Notably, a class certified under subsection (b)(2) is a “mandatory” class action “under

  which potential class members do not have an automatic right to notice or a right to opt out of

  the class.” Reeb v. Ohio Dep’t of Rehabilitation and Correction, 435 F.3d 639, 645 (6th Cir.

  2006). The procedural protections of receiving notice of the class and the opportunity to opt out

  of it “are considered unnecessary for a Rule 23(b)(2) class because its requirements are designed

  to permit only classes with homogenous interest.” Coleman v. General Motors Acceptance

  Corp., 296 F.3d 443, 447 (6th Cir. 2002). Conversely, a Rule 23(b)(3) class is “referred to as an

  ‘opt out’ class due to the special requirements set forth in Rule 23(c)(2) that all potential

  members of the class be provided reasonable notice and the opportunity to decline to participate

  in the action.” Id. at 448.

          Defendants persuasively argue that a mandatory class under Fed. R. Civ. P. 23(b)(2)


                                                    24
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14522 Filed 08/17/21 Page 25 of 33




  would be inappropriate here because it would bind unwilling class members to pursue relief they

  do not want. Defendants note that “[m]any putative class members have signed releases and

  wish to remain tenants under the existing contracts.” (Defs.’ Br. at 17). They note that

  “Plaintiffs’ class definition does not consider the over 100 putative class members who signed

  releases and expressed a preference to leave their contacts as negotiated.” (Id. at 18). This

  means that “[i]f Plaintiffs’ (b)(2) class is certified and receives relief, these peoples’ desire to

  remain in a lease4 will be overcome by force.” (Id.).

          This case is rather unusual in that this Court previously held an evidentiary hearing

  during which several individuals who would be members of the putative class testified. Some of

  those individuals testified that they do not wish to join the lawsuit and desire to keep their

  existing contracts with Defendants, including releases they signed, in force as written. (See ECF

  No. 73 at PageID.3847-60). In light of this, this Court concludes it would not be appropriate to

  certify a mandatory class under subsection (b)(2).

          In addition, the relief requested in this action includes an award of “actual damages to

  Plaintiffs and the Class in an amount to be determined by the jury that would fully compensate

  them for their injuries caused by the conduct of Defendants.” (Third Am. Compl. at 67-68). It is

  not clear whether certification under subsection (b)(2) would be permissible given the requested

  monetary damages. See, eg., Clemons v. Norton Healthcare Inc. Retirement Plan, 890 F.3d 254,

  279 (6th Cir. 2018) (“In Dukes, the Court unanimously held that Rule (b)(2) ‘does not authorize

  class certification when each class member would be entitled to an individualized award of


          4
         At the July 15, 2021 hearing, defense counsel stressed that some of the putative class
  members could lose rental assistance if their transaction is ruled to be a mortgage rather than a
  lease.

                                                    25
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14523 Filed 08/17/21 Page 26 of 33




  money damages.’ 564 U.S. 338, 360-61, 131 S.Ct. 2541, 180 L.Ed.2d 374 (2011). Instead, the

  Court stated that ‘individualized monetary claims belong in Rule 23(b)(3),’ noting the due-

  process issues raised by binding a (b)(2) class without notice and an opportunity to opt out.”).

         Accordingly, this Court declines to certify a mandatory class under Fed. R. Civ. P.

  23(b)(2).

                 2.      Opt-Out Class Under Subsection (b)(3).

         “Rule 23(b)(3) states that a class may be maintained where ‘questions of law or fact

  common to class members predominate over any questions affecting only individual members,’

  and a class action would be ‘superior to other available methods for fairly and efficiently

  adjudicating the controversy.’” Wal-Mart Stores, Inc.,131 S.Ct at 2549 n.2.

         “Rule 23(b)(3) is ‘[f]ramed for situations in which class-action treatment is not as clearly

  called for as it is in Rule 23(b)(1) and (b)(2) situations.’” Zehentbauer, 935 F.3d at 503 (quoting

  Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 615, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997)).

  District courts therefore have a duty to take a “close look” at whether common questions

  predominate over individual ones. Zehentbauer, supra.

         Subdivision (b)(3) parallels subdivision (a)(2) in that both require that common questions

  exist, but “Rule 23(b)(3)’s predominance criterion is even more demanding than Rule 23(a).”

  Zehentbaurer, supra, at 503. “What matters to class certification . . . is not the raising of

  common ‘questions’ – even in droves – but, rather the capacity of a classwide proceeding to

  generate common answers apt to drive the resolution of the litigation.” Wal-Mart, 564 U.S. at

  350, 131 S.Ct. 1426 (ellipsis and emphasis in original).

         Rule 23 provides that the “matters pertinent” to whether questions of law or fact common


                                                   26
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14524 Filed 08/17/21 Page 27 of 33




  to class members predominate over individual issues include:

         (A) the class members’ interests in individually controlling the prosecution or
         defense of separate actions;

         (B) the extent and nature of any litigation concerning the controversy already
         begun by or against class members;

         (C) the desirability or undesirability of concentrating the litigation of the claims
         in the particular forum; and

         (D) the likely difficulties in managing a class action.

  Fed. R. Civ. P. 23(b)(3).

                 1.      Individualized Issues Predominate

         Defendants contend that class certification should be denied because individualized

  issues predominate here. The Court agrees.

         First and foremost, before there could be any finding as to whether Defendants failed to

  provide required disclosures under TILA or HOEPA, there would need to be a determination of

  whether those statutes cover the transactions at issue. As discussed previously, there would need

  to be an individualized determination of whether each transaction is a land contract.

         Also, as discussed previously, Plaintiffs requested relief includes actual damages and

  those damages would require individualized damages determinations.

                 2.      Class Members’ Interests As To Individual Control

         In determining whether a class should be certified under Fed. R. Civ. P. 23(b)(3), this

  Court should consider “the class members’ interests in individually controlling the prosecution

  or defense of separate actions.” Fed. R. Civ. P. 23(b)(3)(A).

         Rule 23(b)(3) actions are well-suited for cases in which small individual recoveries



                                                   27
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14525 Filed 08/17/21 Page 28 of 33




  would not provide plaintiffs with enough incentive to prosecute separate actions. Amchem

  Prods., Inc., 521 U.S. at 617, 117 S.Ct. 2231. For example, a class member would lack incentive

  to prosecute an individual action where his or her potential damage award would be $30 or less.

  Carnegie v. Household Int’l, Inc., 376 F.3d 656, 661 (7th Cir. 2004) (Noting that “[t]he realistic

  alternative to a class action is not 17 million individual suits, but zero individual suits, as only a

  lunatic or fanatic sues for $30.”)

         That, however, is not the situation here. While the transactions at issue in this case

  involve moderately-priced homes, they are still large dollar-amount transactions. Each

  individual plaintiff has a strong enough financial incentive to pursue a declaration that they are

  land contract vendees, especially in response to a landlord tenant action, if that is an outcome

  they desire. Members of the putative class have a great interest in individually controlling the

  prosecution or defense of an action involving a declaration as to whether they are an equitable

  owner with respect to such a significant transaction.

         And, as Defendants note, Plaintiffs counsel have already pursued such relief on an

  individual basis with respect to several named Plaintiffs. (Defs.’ Br. at 25). They also note that

  they were able to obtain such rulings without significant effort: “In response to eviction

  proceedings for several putative members, Plaintiffs’ counsel moved for summary disposition

  and obtained rulings that the agreements are land contracts (or leases). See Exs 17-20, Dist. Ct.

  Orders. That is all it took: one motion, oral argument, and a court order.” (Id.).

         Even with respect to claims in this action that involve statutory damages, those damages

  are not so insignificant that an individual would lack incentive to pursue them on an individual

  basis. For example, if a Plaintiff’s transaction with a Defendant entity is covered by


                                                    28
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14526 Filed 08/17/21 Page 29 of 33




  TILA/HOEPA, and if the Defendant failed to obtain an appraisal prior to the transaction in

  violation of the statute, damages of at least $2,000 per plaintiff are available for that violation

  alone. (See Pls.’ Third Am. Compl. at 59) (15 U.S.C. § 1639h(e)).

          Finally, as Defendants note, a significant number of the individuals in the putative class

  have already signed releases, which strongly indicates a preference by many in the class to

  control their own actions. (Defs.’ Br. at 25). The Court concludes this factor weighs against

  certification.

                   3.    Other Litigation Weighs Against Certification

          The Court should also consider “the extent and nature of any litigation concerning the

  controversy already begun by or against class members.” Fed. R. Civ. P. 23(b)(3)(B).

          Defendants contend this factor weighs against certification as “the 36th District Court has

  already determined in many instances whether a putative class member’s particular contract was

  a lease or a land contract.” (Defs.’ Br. at 23). At this point, this Court does not know how many

  of the Named Plaintiffs or members of the proposed class have been involved in such litigation.

  Given Plaintiffs’ theory about Defendants’ alleged course of conduct, however, it appears that

  there have been many state court cases involving the members of the proposed class. And as

  Defendants’ brief notes, there have been rulings going both ways:

          Sometimes the District Court has ruled that the agreements are leases, and
          sometimes it has ruled that they are land contracts. Compare Ex 17 with Ex 18;
          see Ex 15, Semaan Aff. ¶ 3. In each case, the court reviewed the varying
          evidence in the putative class member’s file. Id. ¶ 4. The fact that rulings in
          both directions already exist both demonstrates and contributes to the
          unmanageability of this case as a class action.

  (Defs.’ Br. at 23-24). Defendants’ brief credibly asserts that “[s]ummary eviction cases will

                                                    29
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14527 Filed 08/17/21 Page 30 of 33




  continue to be filed during this case.” (Defs.’ Br. at 24 n.12).

          This state-court litigation is problematic because any class members who have already

  had a determination as to whether their transaction is a land contract would lack standing to seek

  a declaration in this case that their transaction is a land contract. There is a also a real risk that

  rulings in this case could conflict with rulings in those state-court cases, that are being filed on

  an ongoing basis. Moreover, because the class definition would include persons who have

  already had such rulings made regarding their transactions, this would also be a problem in terms

  of ascertainability of the class, as noted below.

          Consideration of this factor weighs against certification.

                  4.      Ascertainability

          “Rule 23(b)(3) classes must also meet an implied ascertainability requirement.” Hicks,

  965 F.3d at 464 (citing Sandusky Wellness Ctr., LLC v. ASD Speciality Healthcare, Inc., 863

  F.3d 460, 466 (6th Cir. 2017)). “To satisfy this requirement, a ‘class definition must be

  sufficiently definite so that it is administratively feasible for the court to determine whether a

  particular individual is a member of the proposed class.’” Id. (citation omitted). As this Court

  noted in In re OnStar Contract Litig., 278 F.R.D. 352, 373 (E.D. Mich. 2011):

          “The existence of an ascertainable class of persons to be represented by the
          proposed class representative[s] is an implied prerequisite of Federal Rule of Civ
          Procedure 23.” John v. National Sec. Fire and Cas. Co., 501 F.3d 443, 445 (5th
          Cir. 2007) (cited with approval in Romberio v. Unumprovident Corp., 385
          Fed.App’x 423, 431 (6th Cir. 2009)). As such, a class definition should be based
          on objective criteria so that class members may be identified without
          individualized fact finding. Id.; Crosby v. Social Sec. Admin., 796 F.2d 576, 580
          (1st Cir. 1986); see also 7A Wright & Miller, FEDERAL PRACTICE AND
          PROCEDURE, § 1760 (3d ed.) (The class description must be “sufficiently
          definite so that it is administratively feasible for the court to determine whether a
          particular individual is a member.”)


                                                      30
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14528 Filed 08/17/21 Page 31 of 33




  Id. at 373 (emphasis added). Thus,“[b]efore a court may certify a class pursuant to Rule 23,” the

  class definition must be “sufficiently definite so that it is administratively feasible for the court

  to determine whether a particular individual is a member of the proposed class.” Young v.

  Nationwide Mut.Ins. Co., 693 F.3d 532, 537-38 (6th Cir. 2012) (internal citations omitted). That

  means that the class definition must be “precise” and “there can be no class action if the

  proposed class is ‘amorphous’ or ‘imprecise.’” Id.

         In their Third Amended Complaint and in the pending motion, Plaintiffs seek class

  certification of the following proposed class:

         A Class of persons who sought to purchase real property from any of the
         Defendants at any time from November 19, 2015 through final judgment, and who
         have signed:

                 (a) any document or documents that Defendants characterize as a
                 “Rent to Own” transaction, OR

                 (b) two or more of the following documents drafted by or on behalf
                 of Defendants: “lease,” “option to purchase,” “real estate purchase
                 agreement,” OR

                 (c) a document with the title “Land Contract.”

  (Id. at ¶ 221) (emphasis added).

         Defendants object to “Plaintiffs’ proposed class definition because it is both

  unascertainable and includes putative class members who should not be part of any class.”

  (Defs.’ Br. at 6 n.4). This Court also see problems with the above class definition.

         First, the class would include, in subsection (a), any persons who signed “any document

  that Defendants characterize as a ‘Rent to Own’ transaction.” (Id.) (emphasis added). What

  does that mean? How would a person receiving notice about such a class action determine if he

  or she signed a document that Defendants “characterize as” as a rent-to-own transaction? How

                                                    31
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14529 Filed 08/17/21 Page 32 of 33




  would the Court make such a determination?

         And subsection (b) talks about three different kinds of documents but, unlike subsection

  (c) does not define those documents by virtue of the title of the document. Moreover, subsection

  (b) would include in the class a person who entered into two different leases with Defendants

  (for example, for two different properties or subsequent leases for the same property), even

  though that person did not enter into any “option to purchase” or “real estate purchase

  agreements.”

         As Defendants note, that class definition would also include persons who entered into

  commercial transactions with Defendants, although it appears that such transactions are not

  subject to the TILA and HOEPA disclosure requirements at issue in this case.

         Defendants have also presented evidence to indicate that the class definition would also

  include persons who are not entitled to TILA protections because they sub-lease the properties to

  others and therefore are not protected by the statutory provisions at issue. (See Defs.’ Br. at 11).

  Semaan’s Affidavit states, in pertinent part, that:

         10.     Some of the agreements and properties, approximately four, are
                 commercial – not residential – properties. In addition, I have learned that
                 more than a dozen putative class members are not residing (or have never
                 resided) in the properties but have re-leased them to others. I suspect that
                 there are more re-lease situations that have not come to my attention.

  (Semaan Affidavit, ECF No. 144-16).

         This class definition would even include persons who enter into future contracts with the

  Defendants, as it states the time period as from November 19, 2015, until the final judgment is

  issued in this matter, regardless of what provisions those documents contain and regardless of

  any disclosures that may be provided by Defendants.


                                                   32
Case 2:18-cv-13601-SFC-SDD ECF No. 166, PageID.14530 Filed 08/17/21 Page 33 of 33




         The class definition would also include persons like named Plaintiffs Sherrell and

  James/Day, who have already had a Michigan court rule that they are land contract vendees with

  respect to the transactions they entered into with Defendants. Thus, the class definition includes

  persons who would lack standing to seek a declaration that their contracts with Defendants

  constitute land contracts under Michigan law. And the Court would have no easy way of

  determining which members of the proposed class have been involved in such litigation, or the

  status of such cases.

         Thus, the Court concludes that Plaintiffs’ proposed class does not meet the implied

  ascertainability requirement of Rule 23(b)(3).

                                    CONCLUSION & ORDER

         Accordingly, for all of these reasons, the Court ORDERS that Plaintiffs’ Motion for

  Class Certification is DENIED.

         IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

  Dated: August 17, 2021




                                                   33
